Citation Nr: 1316627	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  06-13 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bruxism from August 31, 2004; in excess of 10 percent from February 1, 2008; and in excess of 20 percent from November 22, 2011.  

2.  Entitlement to an initial compensable rating for headaches.  

3.  Entitlement to an initial compensable rating for a tumor scar of the right cheek.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1973 to August 1976, January to May 1991, February to August 2003, and April 2006 to September 2007.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from November 2005 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2010, the appellant testified at a Board hearing at the RO before the undersigned Acting Veterans Law Judge.  

In a September 2011 decision, the Board granted service connection for tinnitus.  The remaining issues then on appeal - entitlement to service connection for hearing loss of the right ear, a left eye disability, a right leg scar, and right foot fungus of the big toenail; and the issues of entitlement to higher initial ratings for a right cheek scar, bruxism, and headaches - were remanded to the RO for additional evidentiary development.  

While the matter was in remand status, in January 2013 rating decisions, the RO granted service connection for residuals of a left eye injury, a right foot fungus of the big toenail, a right groin scar (claimed as right leg scar), and right ear hearing loss.  The RO assigned initial noncompensable, 30 percent, 10 percent, and noncompensable ratings, respectively, effective September 17, 2007.  The grant of service connection for these disabilities constitutes a full award of the benefits sought on appeal with respect to these claims.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the appellant has initiated an appeal with any of the initial ratings or effective dates assigned.  Thus, those matters are not in appellate status.  Id at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

Also while the matter was in remand status, in a January 2013 rating decision, the RO increased the rating for the appellant's bruxism to 20 percent, effective November 22, 2011.  Although a higher rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned from the date of the award of service connection nor has the appellant withdrawn his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Moreover, given the RO's actions over the course of the appeal, complete adjudication of the appellant's claim requires analyses during discrete time periods, as set forth above on the cover page of this decision.

For the reasons discussed below, another remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Bruxism and headaches

The record on appeal shows that during a period of active duty in April 2003, the appellant sustained a laceration of his right forearm when he caught it in an industrial fan.  In a March 2004 rating decision, the RO granted service connection for residuals of a laceration of the right forearm with tendon contracture and assigned an initial 30 percent disability rating, with a separate 10 percent rating for scars.  

In August 2004, the appellant submitted a claim of service connection for bruxism, arguing that he had begun grinding his teeth due to the trauma of sustaining his right forearm laceration.  He also claimed that his bruxism had produced headaches.  In support of his claim, the appellant submitted a September 2005 clinical record from the VA medical facility where he was then employed.  In pertinent part, this record showed that the appellant sought treatment for bruxism and tension type headaches which he associated with his service-connected right arm disability.  The VA physician completing the record indicated that it was his opinion that the appellant's headaches and bruxism were directly related to the service-connected right forearm laceration injury.  

In a November 2005 rating decision, the RO granted service connection for bruxism and headaches and assigned initial zero percent disability ratings, effective August 31, 2004.  This appeal stems from the appellant's challenge to the initial ratings assigned for his bruxism and headaches.  

As set forth above, in September 2011, after considering the available record, the Board remanded the claims for additional evidentiary development.  Specifically, the Board determined that VA medical examinations were necessary in order to ascertain the current status of the appellant's service-connected bruxism and headaches.  Pursuant to the Board's remand instructions, the appellant underwent VA medical and dental examinations in November 2011.  After reviewing the reports of those examinations, however, the Board concludes that they are inadequate and that additional examinations are required in order to ensure that VA has fulfilled its statutory to assist.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

With respect to the appellant's bruxism, the Board's September 2011 remand directed the examiner to assess the nature and severity of the appellant's disability, to include measuring inter-incisal range of motion and range of lateral excursion, and commenting on the extent of any functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  Unfortunately, however, the November 2011 examination report fails to provide the requested information.  For example, although the examiner provided range of motion findings, he did not provide the necessary findings regarding the extent of any functional loss caused by the appellant's service-connected bruxism disability.  During the course of his appeal, the appellant claims to have had symptoms such as pain when eating, sensitivity in his teeth, interference with masticatory function to the point that he is sometimes unable to eat, and an abnormal bite.  An adequate medical opinion is necessary to ensure that any symptoms associated with the appellant's service-connected bruxism are identified and evaluated.  The Board notes that service-connection for temporomandibular joint dysfunction has been previously denied.

With respect to the appellant's headache disability, the Board's September 2011 remand directed the examiner to examine the appellant and review his claims folder then provide an assessment of the nature and severity of his headache disability, to include describing their frequency and duration and the extent of any associated economic impact.  Unfortunately, however, the information provided by the examiner is inadequate.  In the November 2011 examination report, the examiner indicated that the claims folder had not been provided for her review.  Nonetheless, she indicated that that the appellant did not have characteristic prostrating attacks of migraine headaches, nor did he have prostrating attacks of non-migraine headache pain.  The examiner, however, then also indicated that the appellant did have very frequent prostrating and prolonged attacks of non-migraine headache pain but provided no specifics as to the frequency or duration of those attacks.  The Board is unable to reconcile these contradictions without further clarification.  In that regard, the Board notes that in a February 2012 addendum, another VA physician indicated that he had reviewed the appellant's claims folder, agreed with the opinion of the November 2011 VA medical examiner, and had nothing further to add.  He did not, however, resolve the contradictions described above.  

Additionally, the Board notes that neither VA physician who reviewed the matter commented on the extent of any occupational impairment associated with the appellant's service-connected headache disability.  In that regard, in the course of this appeal, the appellant has claimed that his headache pain is so extreme at times that he is unable to work a full-time job.  He reports that he left his VA job in September 2009 due to "a number of issues" to include his headaches.  Although the record currently on appeal contains no objective evidence that the appellant is unemployable due to his service-connected headache disability, the appellant's allegation must be considered.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a total rating based on individual unemployability, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).  

Scar of the right cheek

A review of the record shows that in September 2007, the appellant submitted multiple claims, including a claim of service connection for a tumor on his right cheek.  

In support of his claim, he submitted excerpts from his service treatment records showing that in July 2006, during his most recent period of active duty, he sought treatment for multiple dermatological complaints, including a recurrent cyst on his right face.  Examination showed a dilated pore on the right face with a cystic component.  The assessments included dilated pore versus cyst of right face.  Following a biopsy, the final diagnosis was dilated pore of Winer.  Subsequent service treatment records show that in July 2007, the appellant sought treatment for a recurrence of his right cheek lesion.  The assessment was epidermal inclusion cyst and he was scheduled for excision.  

At a VA medical examination in March 2009, the examiner noted that the appellant exhibited a 0.25 centimeter scar on his right cheek area where he had a cyst removed.  The examiner also noted that the appellant had a history of other dermatological conditions, including rosacea, but that no scarring or significant residuals remained from that condition.  The examiner described the appellant's right cheek scar as superficial and stable with no pain to palpation or adherence to the underlying tissue.  There was no frequent loss of covering of the skin over the scars such as ulceration or skin breakdown.  There was no elevation or depression of the surface contour.  There was no inflammation, edema, or keloid formation.  The scar was the same color as the surrounding skin.  The examiner indicated that the scar was rather small and very difficult to see.  It did not cause any gross distortion or asymmetry of features.  There was no induration or inflexibility of the skin in the area of the scar.  There was no limitation of motion or other limitation of function caused by the scar.  The diagnoses included excision of the cyst car of the right cheek.  

In an August 2009 rating decision, the RO granted service connection for residuals of a postoperative tumor scar of the right cheek and assigned an initial zero percent rating, effective September 17, 2007.  The RO denied service connection for rosacea.

The appellant appealed the noncompensable rating assigned.  He claims that his right cheek scar disability includes a recurrent tumor and further claims that his disability is "one of my greatest concerns."  See December 2009 notice of disagreement.  He claims that his right cheek tumor is returning and growing and that the condition is painful and embarrassing.  At his October 2010 Board hearing, the appellant claimed that his right cheek scar frequently became inflamed and filled with pus.  He claimed that he undergoes surgical removal of the pus on a yearly basis, although records of such treatment have not been provided to VA.  

Based on the appellant's claims, in its September 2011 remand, the Board determined that another VA examination was necessary during an active flare-up.  As best the Board can discern from the available record, it appears that the appellant underwent VA medical examination in November 2012, although it was apparently not conducted during a flare-up nor did the examiner offer any comment regarding the appellant's reported symptomatology.  Rather, the examiner only noted a small, well healed .25 centimeter scar on the right cheek which was not red or infected.  No further findings of note were recorded, to include any comment on the appellant's reports of exacerbations.  This deficiency must be addressed on remand.  

Finally, with respect to all of the issues on appeal, the Board notes that the record on appeal appears to be incomplete.  In September 2011, pursuant to the Board's remand instructions, the AMC contacted the appellant and asked that he submit or identify all providers of VA and private medical treatment he had received for his service-connected bruxism, headaches, and right cheek scar.  The appellant failed to respond.  The AMC, however, thereafter obtained and associated with the record clinical records from the Dallas VAMC dated to September 2011.  Based on a review of those records, it appears that the appellant may continue to receive medical treatment from that facility.  Thus, although the appellant failed to respond to VA's request, given the indication in the record that more recent VA clinical records may be available, the necessary efforts to include them in the record on appeal must be made.  

Additionally, the Board reminds the appellant that he has a legal obligation to cooperate fully with VA's reasonable efforts to obtain relevant records in support of his claim.  38 C.F.R. § 3.159 (2012).  This includes providing VA with enough information to identify and locate relevant records, including the approximate time frame covered by the records, the condition treated, and the custodian or agency holding the records.  Additionally, the appellant must authorize the release of these records in a form acceptable to the custodian.  See 38 C.F.R. § 3.159(c)(2),(3) (2012).  The appellant is advised that it would be to his benefit to submit or specifically identify relevant records in support of his claims, including records from providers of medical treatment for his service-connected bruxism, headaches, and right cheek scar.  For example, the Board notes that although the appellant claims that his right cheek scar requires annual surgical intervention, records of such treatment are not currently of record and may lend support to his claim for a higher initial rating.  In the event he elects to cooperate with VA's efforts to assemble relevant records in support of his claim, he should contact the RO and indicate his willingness to identify and authorize the release of those records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with the record clinical records from the Dallas VAMC for the period from October 2011 to the present.  If the appellant identifies any other relevant records, the RO should undertake reasonable efforts to obtain them after obtaining the necessary information and authorization.  

2.  After any records requested above have been received, the appellant should be afforded a VA dental examination for the purpose of evaluating the severity of his service-connected bruxism.  The claims folder and access to additional records in the appellant's Virtual VA file must be made available to the examiner for review in connection with the examination.  

After reviewing the record and examining the appellant, the examiner should specifically delineate all symptomatology associated with the appellant's service-connected bruxism, to include stating whether any of the following are present and part and parcel of the service-connected disability:  malunion or nonunion of the maxilla; limitation of motion of temporomandibular articulation; or loss of substance of the body of the maxilla or mandible.  

In commenting on any limitation of motion, the examiner must provide specific range of motion measurements and further comment on any additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  The examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.

3.  After any records requested above have been received, the appellant should be afforded a VA medical examination for the purpose of evaluating the severity of his service- connected headache disability.  The claims folder and access to additional records in the appellant's Virtual VA file must be made available to the examiner for review in connection with the examination.  

After reviewing the record and examining the appellant, the examiner should provide an opinion as to the character, frequency, and duration of the appellant's service-connected headaches, to include specifically indicating whether the appellant experiences characteristic prostrating headache attacks and, if so, the frequency and duration of those attacks.  

The examiner must also comment on whether the appellant's service-connected headache disability is productive of severe economic inadaptability or renders him unable to secure or follow a substantially gainful occupation.  A complete rationale for all opinions offered must be provided.  

4.  After any records requested above have been received, the appellant should be afforded a VA dermatology examination in order to determine the nature and severity of his service-connected tumor scar of the right cheek, to include a complete description of the scar itself.  If possible the examination should be scheduled during a flare-up of the tumor condition. 

The claims folder and access to additional records in the appellant's Virtual VA file must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, in the examination report, the examiner must specifically describe the size, location, and appearance of the service-connected right cheek scar, to include commenting on any symptomatology or functional impairment associated with the scarring.  The examiner should also comment on the appellant's reports of a recurrent right cheek cyst and periods of exacerbation or inflammation of the scar itself, to include stating whether these reported symptoms are part and parcel of the service-connected disability.  

5.  After the development requested above is completed, and after conducting any additional development deemed necessary, the RO should reconsider the claims, considering all the evidence of record.  In readjudicating the appellant's claim for an initial compensable rating for headaches, the RO must also specifically document its consideration of his entitlement to a total rating based on individual unemployability.  If any claim remains denied, the appellant and his representative should be issued a supplemental statement of the case and an opportunity to respond.


The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


